department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp postf-145151-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel cc lm hmt was from subject susan mosley senior technician reviewer cc pa apjp br03 language revision on notice of beginning of administrative_proceeding this chief_counsel_advice responds to your request for advice dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether language in the current notice of beginning of administrative_proceeding should be clarified conclusions we recommend that the new form be clarified as indicated below facts a new version of the notice of beginning of administrative_proceeding letter was published in date the prior version of this form was issued date questions have arisen as whether the changes from the prior version are appropriate consequently your office asked that we review the form law and analysis sec_6223 requires the service to mail to each partner whose name and address is furnished to the service notice of the beginning of an administrative_proceeding at the partnership level with respect to a partnership_item this signifies that the service is beginning an examination of partnership items under the unified_audit and litigation procedures of sec_6221 through tefra see abelein v united_states u s tax postf-145151-01 cas cch pbig_number a f t r 2d ria w d wash a tefra partnership examination constitutes an administrative_proceeding 796_f2d_356 10th cir an examination is an administrative_proceeding pertaining to tax_administration but see 993_f2d_1111 4th cir non-tefra context based on the above the notice of the beginning of an administrative_proceeding nbap must notify each partner entitled to notice of the beginning of an administrative_proceeding at the partnership level with respect to partnership items the new form notes that the service is required to send a notice but does not unambiguously explain that it constitutes such a notice nor does it precisely mirror the operative language of the statute the first paragraph of the prior version of the form unequivocally satisfied these requirements the new form does not explain that the initiation of an administrative_proceeding means that the service is beginning an examination of partnership items we believe that this explanation should be included since some partners may not otherwise understand the significance of the notice in addition unlike the old form the new form does not provide for an irs employee identification_number to be sent to the taxpayer this is required under section b of the internal_revenue_service restructuring and reform act of the remaining language in the form is acceptable we note that the social_security_number of the partner to whom the notice is sent is included on the notice this is appropriate except when a generic tax_matters_partner notice is sent to the tax_matters_partner at the address of the partnership since no specifically named partner will be listed the nbap is not used to set up the initial meeting with the tax_matters_partner we understand that letter is used to set up an appointment and that publication notice and form_4562 are included with the letter this is sufficient to apprise the tmp of his rights in any meeting with the irs thus it is not necessary to include this information with the nbap we do not believe that the nbap revised on date requires modification accordingly we recommend a return to that format in the alternative the existing form dated date should be revised to incorporate the above outlined comments the revised language should follow appropriate clearance procedures including review by the office of the associate chief_counsel procedure administration please call if you have any further questions
